DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The grounds of rejection set forth below are the same as those set forth in the previous Office action mailed on 9/7/2022. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 9/7/2022 is acknowledged.



Claim Rejections - 35 USC § 103

Claims 1, 5-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (CN 1563188) in view of Zeng et al. (CN 101012105).
	Regarding claim 1: Weng is directed to a low dielectric resin composition, wherein based on 100% by weight of the resin composition, the resin composition comprises a 15-80 wt% of main resin, 10-37 wt% chopped glass fibers, 2-20 wt% of a toughening resin of ethylene octene copolymer, and 1-5 wt% of an unmodified glycidyl methacrylate, and auxiliaries. The main resin is PBT. 
	While the amounts of toughening resin and unmodified glycidyl methacrylate are outside the ranges of claim 1, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A). In the present case, no evidence has been provided that a composition comprising 1-3 wt% of a toughening resin would be critical in comparison to a composition comprising 2-20 wt% of a toughing resin. Likewise, no evidence has been provided that demonstrates a composition comprising 0.2-0.5 wt% of an unmodified glycidyl methacrylate would be critical in comparison to a composition comprising 1-5 wt%. Hence, a prima facia case of obvious is provided by Weng comprising the claimed amount of toughening resin and unmodified glycidyl methacrylate.
	Weng doesn’t mention chopped glass fibers that have a dielectric constant of 4.0 to 4.4 at an electromagnetic wave signal of 1 MHz. 
Zhang is directed to a low dielectric constant glass fiber comprising a glass fiber with a dielectric constant of 3.9-4.4 at a wave signal of MHz. One skilled in the art would have been motivated to have selected the low dielectric constant glass fiber of Zhang as the chopped glass fiber of choice in Yong for obtain a product with low dielectric constant and low dielectric loss, excellent processability and operability, and excellent other properties (p. 2 Summary of the Invention Zhang). Therefore, it would have been obvious to one skilled in the art to have selected the low dielectric constant glass fiber of Zhang as the glass fiber of choice in Yong.
	Regarding claim 5: The chopped glass fibers comprise silica, boron trioxide, alumina, and calcium oxide and based on 100% by a total weight of the chopped glass fiber, a content of silica is 50-60 wt%, a content of boron trioxide is 30.5-35 wt%, a content of alumina is 6-9.5 wt%, and a content of calcium oxide is 0-2.5 wt% (p. 2 Zhang). While the amount of boron trioxide is slightly outside the scope of claim 5, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the present case, there is no evidence to suggest a fiber that contains 30 wt% boron trioxide would have different properties than a fiber that contains 30.5 wt% boron trioxide. 
	Regarding claim 6: The total amount of alkali is preferably 0-2 wt% and the alkali is Na2), K2O, and Li2O (p. 2 Zhang). 
	Regarding claim 15: The total amount of alkali is preferably 0-2 wt% and the alkali is Na2O, K2O, and Li2O (p. 2 Zhang).


Claims 2-4, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Zhang as applied to claim 1 above, and further in view of Tomoda et al. (US 2018/0265701). 
Regarding claim 2: The combination of Wang and Zhang doesn’t mention a polytetrafluoroethylene powder. 
Tomoda is directed to a PPS composition used to make molded articles comprising a polytetrafluoroethylene powder used in an amount of 5-80 parts per 100 parts component A ([0083] [0087] Tomoda). One skilled in the art would have been motivated to have included a polytetrafluoroethylene powder in Wang and Zhang for improved sliding improvement and suppress strand breakage during kneading ([0087] Tomoda). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included polytetrafluoroethylene powder in claimed amounts in the composition of Wang and Zhang. 
Regarding claim 3: Weng discloses 10-37 wt% chopped glass fibers and Tomoda is directed to a PPS composition used to make molded articles comprising a polytetrafluoroethylene powder used in an amount of 5-80 parts per 100 parts component A, hence, a total amount of 40-50 wt% sum of chopped glass fibers and PTFE is well within the scope of Weng and Zhang and Tomoda. 
Regarding claim 4: The particle size of PTFE is preferably 1-20 µm and is a weight average (equivalent to D50) ([0084] Tomoda). 
Regarding claim 7: Zhang doesn’t mention any particular diameter, although the diameter and length can be modified the process of drawing the glass fibers. 
Tomoda is directed to a PPS composition used to make molded articles comprising glass fibers having a diameter of 10.5 µm and a length of 3 mm used in the working examples ([0114] Tomoda). One skilled in the art would have been motivated to have selected this diameter and length of glass fiber in Zhang to produce a PPS composition since this diameter and length of circular chopped glass fiber is commonly used in PPS resin composition, as demonstrated by Tomoda. Therefore, it would have been obvious to one skilled in the art at the time of filing to have selected a diameter and length of chopped glass fibers in Wang and Zhang. 
Regarding claim 14: The particle size of PTFE is preferably 1-20 µm and is a weight average (equivalent to D50) ([0084] Tomoda).


Claims 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Zhang as applied to claim 1 above, and further in view of Zhang et al. (WO 2016/101692). 
While WO 2016101692 is being utilized for date purposes, the US equivalent (US 2017/0292021) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 9: The combination of Wang and Zhang doesn’t mention a metal material later made into a composite. 
Zhang ‘021 is directed to a resin composition and a metal resin composite comprising a polyester. One skilled in the art would have been motivated to have made a resin/metal composite from the composition of Wang and Zhang for a shell for electronic devices ([0003] Zhang ‘021). Therefore, it would have been obvious one skilled in the art at the time the invention was filed to have made a resin/metal composite from the composition of Wang and Zhang. 
Regarding claim 13: A shell produced from the composition is disclosed in Zhang ‘021. 
	 
Allowable Subject Matter

Claim 8 is allowed. Weng discloses an ethylene glycidyl methacrylate copolymer, i.e. POE is reacted with glycidyl methacrylate in a grafting reaction (see paragraph under Table 1). In other words, Weng does not disclose an ethylene glycidyl methacrylate copolymer resin is added, but rather is created by reaction of with a peroxide initiator during injection molding. Hence, addition of a separate ethylene glycidyl methacrylate copolymer would change the principle operation of Weng. 


Response to Arguments

Applicant's arguments filed 9/7/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 
Applicant argues (p. 6 Remarks) MPEP 2144.05 A cited relates to “Optimization Within Prior Art Conditions or Through Routine Experimentation” and applies to “subject matter encompassed by the prior art.” In other words, the claimed range must be entirely within the range disclosed by the prior art. However, the claimed amount of 0.2-0.5 wt% does not overlap or encompass the range of 1-5 wt% taught in Weng. Further, Titanium Metals Corp v Banner would not apply. 
This argument is not found persuasive since MPEP 2144.05 A is not limited to overlapping ranges. MPEP 2144.05 A specifically recites “(Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)”. In the present case, there is no evidence to suggest a composition comprising 0.2-0.5 wt% glycidyl methacrylate would be critical in comparison to a composition comprising 1-3 wt% glycidyl methacrylate. Further, Titanium Metals Corp v Banner is not relevant since it was never cited. 

Applicant argues (p. 7 Remarks) Weng discloses the amount of glycidyl methacrylate has a significant impact on performance. See Table 2 and p. 15 Weng. To achieve the claimed amount, the amount in Weng must be half of the lower limit. 
This argument is not found persuasive since the discussion below Table 1 discusses the amount of peroxide initiator has a large impact on performance of the material. 

Applicant argues (p. 7-8 Remarks) the combination of Weng and Zhang is improper since it would change the principle operation of Weng. See Table 4 and p. 17 Wang. To introduce an ethylene glycidyl methacrylate copolymer as a toughening resin which does not undergo the same grafting reaction would entirely change the operation of Weng. 
This argument found persuasive.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764